DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 6, 2022 is acknowledged. Claims 1-30 are pending in this office action. Claim 15 has been amended. Claims 22-30 are new.  

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 15-17 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of the allowability of the application. 
Claim Rejections - 35 USC § 112
The rejection of Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites “injection the reaction mixture comprises an additive manufacturing process to form the implantable product” has been withdrawn in view of Applicant’s disclosure of additive manufacturing being art recognized and the description recited in paragraph 0152 of the instant specification. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-7, 9-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Multifunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215) in view of Rogers (Everything you need to know about injection molding, December 21, 2015) has been withdrawn in view of Applicant’s arguments regarding the isocyanate to hydroxyl stoichiometric ratio in the range of 1:0.25 to 1:1.25 and the injection of the reaction mixture to form a poly(glycerol sebacate) urethane. 
The rejection of claims 1-7, 9-13, and 18-21 under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Multifunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215) in view of Rogers (Everything you need to know about injection molding, December 21, 2015) and further in view of Zhang et al. (High Shear Mixers: A review of typical applications and studies on power draw, flow pattern, energy dissipation and transfer properties, Chemical Engineering and Processing, 57-58 (2012) 25-41) has been withdrawn in view of Applicant’s arguments regarding the isocyanate to hydroxyl stoichiometric ratio in the range of 1:0.25 to 1:1.25 and the injection of the reaction mixture to form a poly(glycerol sebacate) urethane. 
The rejection of claims 1-2, 4-7, 9-14, and 18-21 under 35 U.S.C. 103 as being unpatentable over Pereira et al. (A highly Tunable Biocompatible and Multifunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215; cited on IDS dated August 28, 2019) in view of Rogers (Everything you need to know about injection molding, December 21, 2015) and further in view of Jimenez et al. (US 2008/0033086) has been withdrawn in view of Applicant’s arguments regarding the isocyanate to hydroxyl stoichiometric ratio in the range of 1:0.25 to 1:1.25 and the injection of the reaction mixture to form a poly(glycerol sebacate) urethane. 
Double Patenting
The rejection of claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,918,764 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Pereira et al. (A highly Tunable Biocompatible and Multifunctional Biodegradable Elastomer, Adv Mater 2013, 25; p1209-1215) which discloses a biodegradable elastomer comprising poly(glycerol sebacate urethane) (PGSU) suitable for efficient encapsulation and controlled delivery of bioactive macromolecules  and with the potential to be applied to cardiac drug delivery (page 1209, column). 
Applicants attention is directed to for the schematics of the reaction for a poly(glycerol sebacate) (PGS) and hexamethylene diisocyanate(HDI) resulting in a PGSU.  Tin(II) 2-ethylhexanoate is used as a catalyst (p 1210). 
It is theorized that the free hydroxyl groups present in partially cross-linked PGS prepolymer would react with isocyanate-based crosslinkers, generating a three dimensional, covalently and physically (e.g. hydrogen bonding) crosslinked network based on ester and urethane linkages (p 1210). 
Particles of bovine serum albumin (BSA) were encapsulated in the internal layers of the PGSU films (p1214, column 1). It is noted that bovine serum albumin is an active pharmaceutical ingredient. 
Applicant’s attention is directed to the method of making the PGSU polymer outlined in Figure 1. 
The elastomer composition is cast in a Teflon mold (PGSU synthesis, page 2)
As discussed in Applicant’s remarks dated May 6, 2022, Pereira does not disclose the isocyanate to hydroxyl stoichiometric ratio in the range of 1:0.25 to 1:1.25 and the injection of the reaction mixture to form a poly(glycerol sebacate) urethane. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615